UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2413


NATHANIEL J. FAUBER,

                Plaintiff - Appellant,

          v.

COMMONWEALTH:    CHRISTY       MONOLO;      ATTORNEY     GENERAL’S
OFFICE/Attorney General,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James C. Turk, Senior
District Judge. (5:09-cv-00072-jct)


Submitted:   April 22, 2010                   Decided:   June 25, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel J. Fauber, Appellant Pro Se. Christina Nicole Gilliam,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel     Fauber   appeals     the   district    court’s    order

dismissing his civil complaint.             We have reviewed the record and

find no reversible error.          Accordingly, we deny Fauber’s motion

for   default    judgment,    deny     his    amended   motion     for     default

judgment, deny his second amended motion for default judgment,

deny his motion to remove attorney, and affirm for the reasons

stated by the district court.            Fauber v. Commonwealth: Christy

Monolo,    No.   5:09-cv-00072-jct       (W.D.    Va.   Dec.    7,   2009).    We

dispense    with   oral     argument     because     the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2